PER CURIAM.
After review of the record and initial brief, we conclude that appellant has failed to demonstrate a preliminary basis for reversal. Accordingly, we affirm the trial court’s order summarily, pursuant to rule 9.315(a), Florida Rules of Appellate Procedure.. This affirmance is, however, without prejudice to appellant filing a motion in the trial court to withdraw his plea. See Meredith v. State, 508 So.2d 473 (Fla. 4th DCA 1987); Fox v. State, 510 So.2d 310, 312 (Fla. 4th DCA 1986); Jolly v. State, 392 So.2d 54 (Fla. 5th DCA 1981). See also Williams v. State, 316 So.2d 267 (Fla.1975).
DOWNEY, LETTS and WARNER, JJ., concur.